Citation Nr: 0023290	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-08 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits pursuant to the provisions of 38 U.S.C. § Chapter 
35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to March 
1946, and died in January 1996.  The appellant is his widow.

This matter comes to the Board of Veterans Appeals (Board) 
from an August 1997 rating decision of the RO that denied the 
appellant's claim for service connection for the cause of the 
veteran's death and entitlement to Dependents' Educational 
Assistance benefits pursuant to the provisions of 38 U.S.C. 
§ Chapter 35.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court). 


FINDINGS OF FACT

1. At the time of the his death, the veteran had been granted 
service connection for pes planus, evaluated as 10 percent 
disabling; upper respiratory infection with recurring 
infections and allergies, evaluated as 10 percent disabling; 
varicose veins, evaluated as 10 percent disabling; and for 
otitis media, left, evaluated as noncompensable.  

2. The veteran died in January 1996 of a cardiovascular 
disease.

3. A heart disability was first manifested many years after 
service, and is not shown to be related to any incident of 
service.

4. There is no competent medical evidence establishing 
linking the veteran's fatal cardiovascular disease, which was 
first manifested many years after service, to service or his 
service-connected disabilities; nor is there competent 
medical evidence establishing that his service-connected 
disabilities played any role in his death.

5. At the time of his death, the veteran did not have a total 
disability deemed permanent in nature resulting from a 
service-connected disability.


CONCLUSIONS OF LAW

1. The appellant has not submitted evidence of a well-
grounded claim of entitlement to service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for an award of Dependents' Educational 
Assistance benefits pursuant to the provisions of 38 U.S.C. 
§ Chapter 35 have not been met.  38 U.S.C.A. § 3500, 3501 
(West 1991); 38 C.F.R. § 3.807(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the appellant 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, her appeal must fail and there is no 
duty to assist her further in the development of her claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a claim must be accompanied by evidence.  A claim for 
secondary service connection, like all claims, must be well 
grounded.  38 U.S.C.A. § 5107(a); see also Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994); Reiber v. Brown, 7 Vet. App. 
513 (1995).  Thus, a well grounded claim for secondary 
service connection requires competent medical evidence of 
nexus between the current disability and the asserted 
service-connected condition.  See Anderson v. West, 12 Vet. 
App. 491, 496 (1999).  Therefore, for the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim must be presumed.  
See Robinette v Brown, 8 Vet. App. 69, 75 (1995).  As will be 
explained below, the appellant has not submitted competent 
evidence to support her claim for service connection for the 
cause of the veteran's death.  Thus, the Board finds that her 
claim is not well grounded.  Accordingly, there is no duty to 
assist her in the development of her claim.

Factual background

The service medical records are negative for complaints or 
findings pertaining to a cardiovascular disease.  On the 
separation examination in December 1945 a clinical evaluation 
of the cardiovascular system was normal.  

On Department of Veterans Affairs (VA) general medical 
examinations in August 1946 and July 1948, the cardiovascular 
system was evaluated as normal.

The veteran was hospitalized in a private facility from 
December 1995 until his death in January 1996.  It was noted 
that he had undergone coronary artery bypass graft surgery in 
early December 1995.  A history of ischemic heart disease 
since 1977 was noted.  The diagnoses were acute myocardial 
infarction; ischemic right foot; recent coronary bypass 
surgery; atrial fibrillation; and right bundle branch block.  

In a statement dated July 1997, a private physician noted 
that the veteran had coronary bypass surgery in December 
1995.  He had venous grafts to his coronary arteries and 
within three weeks of the surgery, thrombosis of his venous 
grafts was noted and subsequently, the veteran expired.  The 
physician commented that, presumably, the veteran's venous 
grafts did not function with a consequent demise.  

A physician reviewed the veteran's claims folder for the VA 
in May 1995.  The physician noted that he reviewed the 
emergency room notes, the admitting history and the physical 
examination on admission.  It was noted that the veteran had 
atrial fibrillation, pneumonia and altered mental status, and 
that he was progressively ill over the next several days.  On 
cardiac catheterization, it was noted he had occlusion of the 
vein graft to the left anterior descending coronary artery, 
and that this seemed to be the cause of what appeared to be 
an acute myocardial infarction which was the most important 
single of many other illnesses at that time.  The physician 
opined that based on a review of the records, it was clear 
that none of the veteran's service-connected disabilities, 
particularly the varicose veins, played any role in the 
veteran's demise.  He clearly had an acute myocardial 
infarction as well as the other illnesses and, as noted, none 
related specifically to the service-connected disabilities.  
The physician specifically stated that the veteran's service-
connected disabilities of pes planus, upper respiratory 
infection, varicose veins and otitis media did not cause, 
contribute to or materially hasten the veteran's death.

At the time of the veteran's death, service connection was in 
effect for pes planus, evaluated as 10 percent disabling; 
upper respiratory infection with recurring infections and 
allergies, evaluated as 10 percent disabling; varicose veins, 
evaluated as 10 percent disabling; and otitis media, left, 
evaluated as noncompensable.  The combined schedular 
evaluation was 30 percent.

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).

The service medical records contain no abnormal findings 
concerning the cardiovascular system.  In addition, the Board 
notes that the veteran was afforded examinations by the VA on 
two occasions shortly after his discharge from service, and 
the heart was evaluated as normal.  When he was hospitalized 
in December 1995, it was reported that he had a history of 
ischemic heart disease since 1977.  This was the first 
indication in the record of any cardiovascular disability.  

It appears that the appellant's main assertion is that the 
veteran's death was related to his service-connected varicose 
veins.  The July 1997 statement from the veteran's private 
physician noted only that the veteran's venous grafts did not 
function.  It did not posit that the veteran's varicose veins 
were implicated in any way in the veteran's death.  In any 
event, the veteran's records, to include the claims folder, 
were reviewed by a physician for the VA in May 1999.  He 
specifically and unequivocally concluded that none of the 
veteran's service-connected disabilities, to include varicose 
veins, caused or contributed in any way to the veteran's 
death.  

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown,      5 Vet. App. 
91 (1993).  Thus, the appellant's lay assertions to the 
effect that the veteran's death was related to service or his 
service-connected disabilities are neither competent nor 
probative of the issue in question.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis for a 
well-grounded claim.  The Board concludes, accordingly, that 
service connection for the cause of the veteran's death is 
not warranted.  

Where, as in this appeal, the appellant has failed to present 
evidence of a well-grounded claim, the VA is under no duty to 
assist her in any further development of the claim.  See 38 
U.S.C.A. § 5107(a); Morton v. West, supra (VA cannot assist a 
claimant in developing a claim that is not well-grounded).  
Further, the appellant's burden to submit evidence sufficient 
to establish a well-grounded claim is the veteran's alone and 
is not relieved by the benefit of the doubt provision.  See 
38 U.S.C.A. § 5107(b); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).  

Accordingly, the Board views its discussion as sufficient to 
inform the appellant of the elements necessary to complete 
the application for the claim of entitlement to service 
connection on a secondary basis for the claimed disability.  
See Robinette, 8 Vet. App. at 77-80; see also McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

With respect to the issue of entitlement to Dependents' 
Educational Assistance benefits pursuant to the provisions of 
38 U.S.C. § Chapter 35, the Board notes that a child or 
surviving spouse of a veteran will have basic eligibility for 
such benefits where the veteran was discharged under other 
than dishonorable conditions, and had a permanent and total 
service-connected disability in existence at the date of his 
death; or where the veteran died as a result of a service-
connected disability.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 
§ 3.807(a).

As noted above, at the time of the veteran's death, service 
connection was in effect for pes planus, rated as 10 percent 
disabling; upper respiratory infection with recurring 
infections and allergies, rated as 10 percent disabling; 
varicose veins, rated as 10 percent disabling; and for otitis 
media, left, rated as noncompensable.  The combined schedular 
evaluation was 30 percent.  This rating had been in effect 
for many years.  There is no evidence in the record 
establishing that the veteran's service-connected 
disabilities were permanently and totally disabling.  
Moreover, as stated above, the appellant has failed to show 
that the veteran's death from cardiovascular disease is 
related in any way to service or to a service-connected 
disability.  Absent such evidence, the Board finds that the 
appellant's claim for entitlement to Dependents' Educational 
Assistance benefits pursuant to the provisions of 38 U.S.C. 
§ Chapter 35 is without legal merit.  In Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994), the Court held that in a case 
where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  Dependents' Educational Assistance benefits pursuant 
to the provisions of 38 U.S.C. § Chapter 35 are denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

